Citation Nr: 0603904	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  94-48 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Chicago, Illinois, which denied service connection for 
tinnitus and continued a noncompensable rating for service-
connected bilateral hearing loss.  


The Board initially reviewed the matter in May and June 2003.  
In June 2003, and again in January and November 2004, the 
Board remanded the claim for service connection for tinnitus 
to the RO or Appeals Management Center (AMC) for further 
evidentiary development.  The Board also issued a decision in 
June 2003, which denied a compensable rating for hearing 
loss.  A review of the record indicates that the directed 
development was accomplished and the Board may proceed with 
its review of the veteran's appeal.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the appeal of this claim has been 
completed.

2.  The veteran gives a medical history of tinnitus in 
service, but service medical records show no complaints, 
treatment, or diagnosis of tinnitus in treatment records from 
service or at his separation physical examination in April 
1968; post-service medical evidence fails to show a diagnosis 
of tinnitus within one year of service or continuity of 
symptomatology of tinnitus until over 25 years after the 
veteran's release from service.

3.  There is no competent evidence that shows a nexus between 
service and tinnitus.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.   
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the Appeals Management Center (AMC) sent VCAA notice in 
December 2004.  As previously noted, the original RO decision 
that is the subject of this appeal was entered in July 2002, 
which was after the enactment of VCAA.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II, which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)), the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Although the RO could have and should have provided the 
veteran with VCAA notice prior to the initial unfavorable 
decision, the Board finds the error to be non-prejudicial in 
this case.  VA obtained all records identified by the 
appellant and afforded him with multiple thorough medical 
examinations and opinions.  The appellant has had the full 
opportunity to present evidence and argument, and has 
submitted a number of statements to support his claim.  In 
addition, the Court acknowledged that the VA Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used "when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached" 
(quoting Braniff Airways v. CAB, 379 F.2d 453, 466 (D.C. Cir. 
1967)).  See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (There is no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Court shall "take due account of 
the rule of prejudicial error").  

The VCAA notice sent in December 2004 complies with all four 
requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
in that it: (1) informs the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informs the claimant about the information and 
evidence that VA will 


seek to provide; (3) informs the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) requests or tells the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

The Board concludes that the discussions in the July 2002 
rating decision, the February 2003 Statement of the Case 
(SOC), and the Supplemental Statement of the Case (SSOC) in 
June 2004 and October 2005, adequately informed the veteran 
of the information and evidence needed to substantiate his 
claim.  The Board observes that the June 2004 SSOC informed 
the veteran of the implementing regulations, including that 
VA would assist him in obtaining government or private 
medical or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that these documents show that 
the appellant was notified of the evidence needed to 
substantiate the claim addressed in this decision and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
afforded the veteran VA medical examinations in June 2002, 
May 2004, and February 2005, which addressed the nature and 
etiology of the veteran's tinnitus.  These evaluations are 
adequate for rating purposes; there is sufficient medical 
evidence of record to make a decision on the claim on appeal.  
There is no duty to provide another examination or medical 
opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of 


overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Law and Regulations

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131  (West 2002).  In order to show a chronic 
disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2005).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
become manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of 


service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
equipoise or the preponderance of the evidence is in support 
of the claim, it is allowed.  Id.  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, service personnel records, his contentions, as 
presented in written statements, VA records for treatment 
from 1992 to 2002, and VA examination reports.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The probative evidence in this matter does not establish 
service connection for tinnitus.  The Court has held that in 
order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Although the 
veteran has a current disability of tinnitus and 


he has submitted lay evidence of in-service incurrence, there 
is no medical evidence of a nexus between his claimed in-
service disease or injury and his currently diagnosed 
tinnitus.

A review of the record reveals that the veteran is service-
connected for bilateral hearing loss based on noise exposure.  
His service personnel records support his claims of noise 
exposure insofar as his service personnel records show he 
worked primarily as an auto mechanic helper and as a "track 
vehicle" mechanic.  However, service medical records, which 
include several examinations, including a separation physical 
examination, are completely negative for any findings 
attributed to tinnitus.  On the contrary, the veteran 
repeatedly denied any type of hearing loss or problems with 
his ears.  VA examinations performed in the early 1980's show 
the examiner noted the veteran's ears were negative.  The 
examiners in 1982 and January 1987 checked the "No" box 
associated with the query "hearing loss noted."  

A gap of over 25 years separates the veteran's release from 
active duty from the first mention of tinnitus in treatment 
records.  Notably, the veteran first complained of continuous 
bilateral ringing in his ears during an audiologic evaluation 
in June 1993.  During a VA examination in March 1999, the 
veteran reported that he had constant tinnitus for about six 
months.  In September 1999, the veteran reported a "long 
history" of tinnitus and bilateral hearing loss.  
Subsequently, the veteran complained of tinnitus during each 
VA audiologic examination.  The veteran does not dispute the 
absence of complaints of tinnitus in service or for many 
years thereafter.   He attempts to explain the lapse by 
stating that the reason for the lack of treatment is 
"delayed discovery of the conditions."  

As the most recent VA examiner  points out, the reports of 
medical history in VA examinations from June 1993, June 2002, 
and May 2004 vary as to onset.  The 1993 VA examiner stated 
the veteran's tinnitus "insidiously began in 1979."  The 
2002 VA examiner stated that constant tinnitus began six 
months prior to his examination; and the 2004 examiner 
summarized the veteran's tinnitus as beginning five years 
earlier.  The veteran also attempts to explain these 
inconsistencies by stating the VA examiner erred in recording 
what he actually said.  The veteran 


claims that he told the examiner that his tinnitus became 
worse six months prior to the examination, not that it 
started six months earlier.  In determining whether documents 
submitted by an appellant are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see 
also Pond v. West, 12 Vet. App. 341, 345 (1999).  In this 
matter, the Board finds the veteran's explanation that there 
was a miscommunication during the June 2002 examination to be 
credible.  

Notwithstanding the explanation provided by the veteran, the 
record presents no favorable medical evidence that the 
veteran incurred tinnitus in service or within one year after 
his release from active duty.  Service medical records and 
post-service treatment records do not substantiate it.  The 
veteran's own statements conflict regarding onset.  And VA 
examiners unanimously opine that the veteran's tinnitus is 
less likely than not related to his military service.  
Contrary to the veteran's assertion that the March 1999 
examiner linked his tinnitus to service, the examiner only 
linked hearing loss to service and did not address the 
etiology of tinnitus.  The examiners provided ample analysis 
to support their opinions, citing various objective findings 
in service and thereafter, and subjective medical history 
provided by the veteran.  It is abundantly clear that the 
February 2005 examiner considered the veteran's in-service 
head injury, the presence or absence of noise exposure in 
service, and all pertinent medical history and treatment, but 
he still concluded that no link existed between service and 
the tinnitus. 

In summary, the medical evidence in this matter fails to 
demonstrate a nexus between the veteran's active service and 
his tinnitus disability.  The benefit of the doubt doctrine 
is not for application with regard to the claim for service 
connection for tinnitus because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Consequently, service connection for 
tinnitus is not warranted.




ORDER

Service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


